1    MARK L. JACKSON, ESQ.
     Nevada Bar No.: 010905
2
     RICHARD HARRIS LAW FIRM
3    801 South Fourth Street
     Las Vegas, Nevada 89101
5    Phone: (702) 444-4444
6
     Fax: (702) 444-4455
     E-Mail: mjackson@richardharrislaw.com
7    Attorneys for Defendants Emmanuel Cespedes,
      Legal Representatives Of Estates of Deandre Lyle,
8    Danny Miramontes, and Francisco Miramontes
9
                                UNITED STATES DISTRICT COURT
10
                                          DISTRICT OF NEVADA
11

12

13
     ACCEPTANCE INDEMNITY INSURANCE                      Case No. 2:18-cv-2266
14   COMPANY,

15                          Plaintiffs,
     vs.
16

17   DESSERT AUTO TRADER, LLC,
     EMMANUEL CESPEDES, LEGAL
18   REPRESENTATIVE OF ESTATE OF
19
     DEANDRE LYLE, LEGAL
     REPRESENTATIVE OF DANNY
20   MIRAMONTES, and LEGAL
     REPRESENTATIVE OF ESTATE OF
21   FRANCISCO MIRAMONTES,
22
                            Defendants.
23

24
      STIPULATION AND ORDER TO EXTEND TIME FOR PARTIES TO FILE A JOINT
25
                             STIPULATION AND ORDER TO DISMISS
26

27           IT IS HEREBY STIPULATED, by and between the Parties hereto, through their

28   respective counsel, that the time set forth in the Court’s October 29, 2019 Minute Order to file a




                                                     1

     LEGAL\40088206\1
1    joint stipulation to dismiss, which is currently due December 30, 2019, be continued for Ninety
2
     (90) days in order to allow the accident claimant defendants time to secure the minor’s comprise
3
     regarding the underlying claim on behalf of defendant Emmanuel Cespedes, which is a
5

6
     condition of the settlement in this action. It is further stipulated that the new date by which the

7    Parties are to file a joint stipulation to dismiss be March 30, 2020.
8    DATED this 20th day of December, 2019.                DATED this 20th day of December, 2019
9
     RICHARD HARRIS LAW FIRM                               COZEN O’CONNOR
10

11   _/s/ Mark L. Jackson________                          _/s/ Michael W. Melendez_______
     MARK L. JACKSON, ESQ.                                 MICHAEL W. MELENDEZ, ESQ.
12   Nevada Bar No.: 10905                                 Nevada Bar No.:6741
     801 South Fourth Street                               3735 Howard Hughes Parkway, Suite 200
13
     Las Vegas, Nevada 89101                               Las Vegas, Nevada 89169
14   Attorneys for Defendants Emmanuel Cespedes,           Attorneys for Plaintiff
      Legal Representatives Of Estates of
15   Deandre Lyle, Danny Miramontes,
16
     and Francisco Miramontes

17   DATED this 20th day of December, 2019
18   RYAN ALEXANDER, CHTD
19

20   __/s/ Ryan Alexander______________
     RYAN ALEXANDER
21
     Nevada Bar No. 10845
22   3017 West Charleston Blvd., Ste 58
     Las Vegas, Nevada 89102
23   Attorneys for Desert Auto Trader, LLC
24
             IT IS SO ORDERED.
25
           December 23, 2019
     DATED:________________
26
                            __________________________________________________________
27
                            UNITED STATES DISTRICT COURT JUDGE,
28




                                                      2

     LEGAL\40088206\1
